—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered July 22, 2002, which, inter alia, granted petitioners’ application pursuant to CPLR article 75 to confirm an arbitration award, and denied respondent’s cross motion to vacate the award, unanimously affirmed, with costs.
Respondent has failed to demonstrate that the arbitrator’s award was so irrational as to require vacatur (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]). Indeed, we perceive no support for respondent’s contention that the award consistently included amounts for items beyond the scope of the parties’ contracts, particularly in view of the circumstance that the award was in an amount substantially less than that sought by petitioners under the contracts. Under the circumstances, we are unable to conclude that the arbitrator “gave a completely irrational construction to the provisions in dispute and, in effect, made a new contract for the parties” (see Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383 [I960]). Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.